DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: duplicate term “to to” in Line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim and the rest of the specification at the time of filing does not provide support for the first slide bridging the first, second and third guide rails such that the recitation is new matter.  The first slide is only disclosed as bridging the first and third guide rails.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a freely rotatable manner on the second slide” in Lines 2-3.  It is unclear what constitutes a freely rotatable manner and a manner that ceases to be freely rotatable.  Appropriate correction required.
Claim 10 recites “an inert mass connected to the respective first and second slides” in Line 3.  It is unclear whether there is an inert mass connected to each of the first and second slides or if there is but a single inert mass connected to both slides.  Appropriate clarification required.
Claim 11 recites “a torque-proof manner” in Line 3.  The metes and bounds of what qualifies as a torque-proof manner and what doesn’t are not clear.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Winckler (US Patent No. 8,864,426 B2).
(Claim 1) Winckler discloses a machine tool for multi-axis machining.  The machine tool includes a machine frame (12) on which are arranged a first linear guide (62, 48, 66) parallel to a second linear guide (62, 54, 66).  The first linear guide (62, 48) includes a first guide rail (64b of slide 48) and a first slide (48, 66), and the second linear guide (62, 54) includes a second guide rail (64b of slide 54) and a second slide (54, 66) guided thereon.  First and second linear drives (50, 56), which are arranged outside of the first and second linear guides (62, 48, 54, 66) so that the first and second guide rails (respective 64b rails) are arranged between the first linear drive (50) and the second linear drive (56; Figs. 2, 3).  A workpiece support (94) is connected to the first slide (48) and to the second slide (54, 66). The second slide (54, 66) is separate from the first slide (48, 66; Fig. 2).  A rotary positioner (76) is arranged on or in the first slide (48, 66) and is connected to the workpiece support (Fig. 2).  The Winckler reference does not explicitly disclose that the workpiece support is connected via first and second roller bearings respectively to the first and second slides.  Yet, Examiner takes official notice that roller bearings are well-known in the prior art for providing connection between a fixed element and a rotating element.  Thus, at a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Winckler with the respective roller bearing connection between the rotatable workpiece support (about axis A1, A2) and the first and second slides in order to provide for the rotational movement to the workpiece support relative to the first and second slides.
(Claim 2) A third linear guide (64a relative to first slide 48) parallel to the first and second linear guides (respective 64b rails).  The third linear guide includes a third guide rail (64a) on which the first slide (48, 66) is additionally guided (Figs. 2-4).  The first linear drive (50) is arranged between one of the first or the second linear guides (64b) and the third linear guide (Fig. 64b).
(Claim 3) The first slide (48, 66) is arranged so as to bridge of the first, second, and third guide rails (Fig. 2 via the workpiece support 94 and second slide or in a side view Fig. 4).
(Claim 4) The first slide (48, 66) is arranged so as to bridge the first linear drive (50) located between the first and third guide rails (Fig. 4).
(Claim 5) The second slide (54, 66) is connected to the second guide rail (64b) and the second linear drive (56).
(Claim 6) The workpiece support (94) is supported in a freely rotatable manner on the second slide (54, 66; Col. 9, Lines 43-48).
(Claim 7) The machine frame (12) supports a guide arrangement for a working spindle (32) that is configured to accommodate a tool for machining a workpiece (Fig. 1; Col. 8, Lines 16-25).
(Claim 8) The guide arrangement (Col. 8, Lines 16-25) is configured to move the working spindle (32) in at least two spatial directions (X & Y directions) relative to the workpiece support (94).
(Claims 9 and 10) Winckler does not explicitly disclose first and second drives having different maximum driving forces.  Yet, at a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Winckler with drives of differing driving maximum forces as ‘obvious to try’ based upon the weight involved on each drive to ensure smooth linear movement along the Z direction.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including “obvious to try” - choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Because the movement of the drives is synchronous (96; Col. 10, Lines 19-24), one of ordinary skill would find it obvious at the time prior to filing to also satisfy the quotient of the maximum driving forces of each drive is the same in order to ensure smooth motion without binding of either slide.  See KSR, 550 U.S. at 418.
(Claim 11) The first slide (48, 66) connects the first and the third guide rails (64b, 64a) to each other in a torque-proof manner (Col. 8, Lines 40-45, 57-67; Col. 9, Lines 1-5).
 (Claim 12) The first and second roller bearings define an axis of rotation (A1, A2) for the workpiece support (94), said axis being oriented horizontally (Fig. 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Winckler (US Patent No. 8,864,426 B2) in view of Rech et al. (DE 102017122439 A1).
Winckler does not explicitly disclose the workpiece support having a rotary table as claimed.
 Rech et al. discloses a workpiece support (410) having a rotary table (411, 412) that has an axis of rotation (Fig. 1), said axis being oriented at a right angle with respect to the axis of rotation of the workpiece support (¶ 0053).  At a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Winckler with a rotary table as suggested by Rech et al. in order to increase machine flexibility by rotating the workpiece about a further axis.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winckler (US Patent No. 8,864,426 B2) in view of Lu et al. (CN 105729141 A).
While the Winckler reference discloses a linear drive and position detecting arrangement (Col. 4, Lines 63-67) for controlling the working spindle drive and that the first and second linear drives (50, 56) are synchronously controlled by a common control device (96; Col. 10, Lines 19-24), Winckler does not explicitly disclose each of the first and second linear drives (50, 56) having a position detecting arrangement including linear sensors.
Lu et al. discloses a position detecting arrangement including a linear sensor (5, 6) relative to a drive device (1).  At a time prior to filing one having ordinary skill in the art would provide the machine tool disclosed in Winckler relative to each drive device as suggested in Lu et al. for determining the position of each respective drive for ensuring equal position of each.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722